DETAILED ACTION
This office action response the amendment application on 06/10/2022.
Claims 1, 27, 32, and 37- 49 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is in response to the amendments filed on 10 June, 2022.  Claims 1, 27, 32, and 41 have been amended.  Claims 2-26, 28-31, and 33-36 have been withdrawn from consideration.  Claims 1, 27, 32, and 37- 49 are pending and have been considered below.
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive.
The applicant argues see page 6, of the Remarks that Wang et al. fails to show or suggest the element of “an access request comprising context information including the selected slice identifier, wherein the selected slice identifier comprises a service type and a slice instance” as set forth in claim 1, and as well as independent claims 27 and 32. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. Wang discloses send an access request ([see, e.g., network control node may receive service information associated with a service being requested by the WTRU, [0004]]) comprising context information including the selected slice identifier ([see, e.g., the RAN have the capability to ascertain the target network slice of such messages, either by parsing the network slice identifier or service name in the messages, or the selected network slice had been stored in the RAN's WTRU context in the previous signaling, [0083]]), wherein the selected slice identifier comprises, a service type ([see, e.g., wherein the one or more network slices that may serve the WTRU (e.g., based on services requested by the WTRU), determination based on services requested include information related to the service type that the slice can offer, [0067]]), and a slice instance ([see, e.g., WTRU may be served by multiple network slice instances at the same time, [0058]]). 
Thus, the combination of Wang and OPSENICA meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a references that corresponding to the claim’s limitations.

US20140351891 Cooperative data access request authorization in a dispersed storage network. In [0188-0190], access requests (e.g., read slice access requests), [0095, 0100-0103], discloses the plurality of sets of slice names, [0166], context information and a user ID for a lookup disclosed.
US20130111609, hereinafter “D2”, a requesting entity sending a distributed storage network (DSN) access request (abstract), with a parity slice identifier ([0134]), access information includes one or more of an access type, (see, [0151]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 27, 32, and 37- 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0037409), hereinafter “D1”, in view of OPSENICA et al. (US 2017/0164212), hereinafter “D2”.
As per Claim 1, D1 discloses a wireless transmit/receive unit (WTRU) ([see, e.g., a wireless transmit/receive unit (WTRU), Fig. 1]) configured to: 
receive, in system information broadcast from a radio access network node ([see, e.g., wherein the WTRU receive broadcast information associated with available network slices from the RAN, such as system information and/or beacon message, [0037, 0064]]), information associated with a plurality of slices of a network ([see, e.g., a particular network slice may include one or more of the an identifier of the network slice disclosed, [0037]]), wherein the information comprises a plurality of slice identifiers ([see, e.g., network slice information may include an identifier of the network slice, [0037, 0048]]); 
select  a slice identifier of the plurality of the slice identifiers ([see, e.g., a network slice information parameter that may be utilized for network slice selection may include the network slice identifiers, [0039]]); and 
send, to the radio access network node and a core network node, an access request ([see, e.g., network control node may receive service information associated with a service being requested by the WTRU, [0004]]) comprising context information including the selected slice identifier ([see, e.g., the RAN have the capability to ascertain the target network slice of such messages, either by parsing the network slice identifier or service name in the messages, or the selected network slice had been stored in the RAN's WTRU context in the previous signaling, [0083]]), wherein the selected slice identifier comprises, a service type ([see, e.g., wherein the one or more network slices that may serve the WTRU (e.g., based on services requested by the WTRU), determination based on services requested include information related to the service type that the slice can offer, [0067]]), and a slice instance ([see, e.g., WTRU may be served by multiple network slice instances at the same time, [0058]]).  
D1 doesn’t appear to explicitly disclose: send, to the radio access network node and a core network node, an access request. 
However, D2 discloses send, to the radio access network node and a core network node, an access request ([see, e.g., a user device sends attachment request via a network node, such as evolved NodeB (eNodeB or simply eNB) with user device identification disclosed, [0045], and Fig. 1:S1]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an efficient selection of network slices results improve the Network slice discovery and selection should be dynamic, flexible and extendable within the networks (D2, [0005]).
As per Claim 27, D1 discloses a radio access network (RAN) slicing management node ([see, e.g., the RAN selected network slice, [0083], and Fig. 6]) comprising a processor ([see, e.g., item 518, [0100], and Fig. 8B]), a memory, and communication circuitry ([see, e.g., item 530, [0099], and Fig. 8B]), the RAN slicing management node further comprising computer-executable instructions stored in the memory of the RAN slicing management node which ([see, e.g., the selected network slice had been stored in the RAN's WTRU context, [0083], and Fig. 6]), when executed by the processor of the RAN slicing management node, cause the RAN slicing management node to: 
broadcast, to a user equipment connectable to a network in system information broadcast ([see, e.g., wherein the WTRU receive broadcast information associated with available network slices from the RAN, such as system information and/or beacon message, [0037, 0064]]), information associated with a plurality of slices of the network ([see, e.g., a particular network slice may include one or more of the an identifier of the network slice disclosed, [0037]]), wherein the information comprises a plurality of slice identifiers ([see, e.g., network slice information may include an identifier of the network slice, [0037, 0048]]); 
receive an access request from the user equipment, the access request ([see, e.g., network control node may receive service information associated with a service being requested by the WTRU, [0004]]) comprising context information including a selected slice identifier of the plurality of the slice identifiers ([see, e.g., the RAN have the capability to ascertain the target network slice of such messages, either by parsing the network slice identifier or service name in the messages, or the selected network slice had been stored in the RAN's WTRU context in the previous signaling, [0083]]), wherein the selected slice identifier comprises, a service type ([see, e.g., wherein the one or more network slices that may serve the WTRU (e.g., based on services requested by the WTRU), determination based on services requested include information related to the service type that the slice can offer, [0067]]), and a slice instance ([see, e.g., WTRU may be served by multiple network slice instances at the same time, [0058]]).
D1 doesn’t appear to explicitly disclose: send, to the radio access network node and a core network node, an access request. 
However, D2 discloses send, to the radio access network node and a core network node, an access request ([see, e.g., a user device sends attachment request via a network node, such as evolved NodeB (eNodeB or simply eNB) with user device identification disclosed, [0045], and Fig. 1:S1]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide an efficient selection of network slices results improve the Network slice discovery and selection should be dynamic, flexible and extendable within the networks (D2, [0005]).
As per Claim 32, is the method claim corresponding to the device claim 27 that has been rejected above.  Applicant attention is directed to the rejection of claim 27.  Claim 32 is anticipated by method being performed by the device above and therefore is rejected under the same rational as claim 27.
As per Claims 37, 42, 46, D1 further discloses wherein the access request comprises a RRC connection establishment message ([see, e.g., the WTRU may indicate in the radio layer (e.g., via a RRC message) that the NAS message or the connection established, [0065-0066]).  
As per Claims 38, 43, 47, D1 further discloses wherein the access request comprises a NAS registration procedure message ([see, e.g., the WTRU may indicate in the radio layer (e.g., via a RRC message) that the NAS message or the connection established, [0065-0066]).  
As per Claims 39, 44, 48, D1 further discloses wherein the information associated with a plurality of slices includes a slice specific random access resource ([see, e.g., Slice information (e.g., Slice id number, slice name), multiple slice information (id number, name, etc.), [0078]).  
As per Claims 40, 45, 49, D1 further discloses wherein the computer-executable instructions, when executed by the processor of the apparatus, further cause the apparatus to perform operations comprising: 
acquiring information associated with a plurality of slices through dedicated signaling (such as RRC message) ([see, e.g., the WTRU may indicate in the radio layer (e.g., via a RRC message) that the NAS message or the connection established, [0065-0066]).  
As per Claim 41, D1 and D2 discloses the WTRU of claim 40, and D1 further discloses further configured: 
 save the information ([see, e.g., WTRU may store the acquired network slice information, [0046]); 
determine  the saved information is valid ([see, e.g., determine the acquired slice information to decide whether to choose a particular network slice, [0046]); 
select, during a subsequent access request, a slice identifier of the plurality of the slice identifiers that have been saved ([see, e.g., based on the stored acquired slice information to decide whether to choose a particular network slice, [0046]); and 
send to the radio access network node and the core network node, the access request ([see, e.g., network control node may receive service information associated with a service being requested by the WTRU, [0004]]) further comprising context information ([see, e.g., the RAN have the capability to ascertain the target network slice of such messages, either by parsing the network slice identifier or service name in the messages, or the selected network slice had been stored in the RAN's WTRU context in the previous signaling, [0083]]). 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468  

/KHALED M KASSIM/Primary Examiner, Art Unit 2468